 Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 1 of 32 Page ID #:4

                                                                                                       . i f
AO 9I (2ev. L 1/11) Criminal Complaint

                                      UNITED STATES DISTRICT COURT MAY 1 3 2019
                                                             for the                       CLERK U.3.OISTRICT G011AT
                                                                                         F~7ERN~DI3TRICT OF CALiFORNIW
                                                  Easter►y District of California
                                                                                          ~                     c~
                                                                                                                       , _, ,
                    United States of America                     }                                                                     .
                                                                 ~                    2a' 9 ~ ~ . 0 0 7 3                   eqc A~..
                                 "~                                    Case No.
                                                                                                                       ~J
                                                                                         ~        •~     r~~ b~
                                          ~~tI1V~                ~
 GA~ItIE1G ALVA, GEORGE F[tANCO, CA1'~                           ~              .~. -              -    - ~ o -
         ST'UCK~Y, and I.asN HO~'~ 'MAN N

                                                                               i-
—~                         Defendant(sJ

                                               Ck~1VIII~t~~. COIVIPI.A.~1'T
                                                                ing is true to the best of my knowledge and belief. +
         I, the complainant in this case, state that the follow
                                                                       in the county of           Sacramento          in the
On   or about the dates) of       February 2018 to .Present TJ~te
                        District of       California         the defendants) violated:
     Eastern
                                                                          O,~`errse Description
             Code Section
                                                                                                                            t to
21 U.S.0 § 846                            Conspiracy to Manufacture, to Distribute, and to Possess with Inten
                                          Distribute Controlled Substances;
21 U.S.C. § 841                           Distribution of Controlled SuUstances;
18 U.S.C. §§ 1956, 1957                   Money Laundering a~zd Conspiracy




          This criminal complaint is based on these facts:

          (see attachment}



          ~ Continued on the attached sheet.                                   1


                                                                                             Complainant's signature

                                                                                               Aron Mann
                                                                                             Special Agent
                                                                                     Homeland Sec~ity Investigarions
                                                                                          Printed name and title


Sworn to before me and signed in my presence.


Data:        S~"Itf ~ `!,~l~~__._..~.~                                                          Judge's s[gnature
                r
                                                       __ ~                         Allison Claire, U.S. Magistrate fudge
City and state:        Sacramento, CA                                                       Printed name and titre
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 2 of 32 Page ID #:5




                                                                  IMINAL COMPLAINT
                      AFFIDAVIT IN SUPPORT OF CR

                                              hereby depose and state as follows:
      I,Aron Mann, being duly sworn,

                                                         BACK                         GROUND
                         I.       INTRODUCTION AND AGENT

                                                                                             have been so
                                                  nd Security Investigations("HSI")and
          I am a Special Agent with Homela
                                                                                     Special Agent,I
                                         requirement for employment as an HSI
   employed since June 2016. ~s a
                                                                                       ")located at the
                                          al Investigator Training Program ("CITP
   successfully completed the Crimin
                                                                                                    lusion of
                Enf orc eme  nt Trai  ning  Cen ter("FLETC")in Glynco, Georgia. At the conc
   Federal Law
                                                                                              Tzaining
           comple ted  an  addi tion al Hom  ela nd Security Investigations Special, Agent
   CITP,I
                                                                                            the azeas of
          my.  As part of the  tra inin g at FLE  TG,I received extensive instruction in
   Acade
                                                                                    and interview techniques.
    mmi ~at ion law , cus tom s law  , illegal narcotics, firearr~ns, surveillance,
   i
                                                                                                   inal
                                                       my duties include the investigation of crim
     2.     As a Special Agent with HSI, part~of
                                                                                                 (drug
               as pros crib ed  by 21  U.S  .0 § 841 (narcotics trafficking) and 21 U.S.0 § 846
   violations
                                                                                     orcement Officer,"
          racy ).  Mor eov er,  as an  HSI   Special Agent, I am a "Federal Law Enf
   conspi
                                                                                  to execute search,
      thor ized to inve stig ate viol atio ns ofthe laws ofthe United States and
   au
                                             under the authority ofthe United States.
   seizure, and arrest warrants issued

                                                                                                              ral and
                     e con  duc ted  and   part icip ated  in orimirial investigations for violations offede
       3. I hav
                                                                                           oitation, money
                                               ted to, narcotics h~fficking, child expl
    state laws including, but not limi
                                                                                                  azed, executed, and
          der ing , fir ear ms, frau d,  and   othe r organized criminal activity. I have prep
    laun
                                                                                                     icipated in
                                                    st warrants. I~have also conducted and part
    assisted in numerous search and arre
                                                                                                liar with the formal
                                                    ws of witnesses and.suspects. I am fami
    criminal and administrative intervie                                                                           ance,
                             narc otic  s inve stig atio ns, incl udin g, electronic surveillance, visual surveill
    methods ofille       gal
                                                                                                           undercover
                     tion  ing of  witn esse  s, sear ch  warr ants, confidential informants, the use of
    general ques
                                                                                                   oforganizations
             , and  anal  ysis of  fin anci al reco  rds. I have participated in investigations
    agents
                                                                                            distribute controlled
        vol ved in  the  man  ufa ctu  re, dist ribution, and possession with intent to
     in
    substances.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 3 of 32 Page ID #:6




                                             II.     PURPOSE


                                                     personal observations, my training and
    4.    The facts in this Affidavit come from my
                                                                                          t is intended
                                          from other agents and witnesses. This Affidavi
  experience, and information obtained
                                                                                            set forth
                                            cause for the requested warrants and does not
  to show that there is sufficient probable
                                                                                        an application.
                                        er. Rather, I make this affidavit in support of
  all of my knowledge about this matt
   for a criminal complaint o£

                                                     ,CATHERINE STUCKEY,and I,AN
              GABRIEL ALVA,GEORGE FRANCO
                                                     U.S.0 § &16(Conspiracy to
              HOFFMANN,fox violations of Title 21
                                                 Possess with Intent to Distribute ControAed
              Manufacture, to Distribute, and to
              Substances};

                                                      CKEY,and IAN HOFFMANN for
              GABRIEL ALVA,CATHERINE STU
                                                          ution of Controlled Substances); and,
              violations of Title 21 U.S.C.§ 841 (Distrib

                                              STUCKEY for violations of Title 18 U.S.C.
              GABRIEL ALVA and CATHERINE
                                                Conspiracy).
              §§ 1956;1957(Money Laundering and


                                             llI.    OVERVIEW
                                                                                                       iel
                                                      Enforcement Officers have:.(1)'observed Gabr
           Duning this investigation, Federal Law
                                                                                               Ian
                                              ors Catherine STUCKEY("STLJCKEY'~ and
   ALVA ("ALVA"),and his co-conspirat
                                                                                                  es Postal
                                            e parcels containing narcotics into the United Stat
   HOFFMANN("HOFFMANN"},plac
                                              ucted multiple undercover purchases of crystal
   Service("USPS")mail system;(2)cond
                                                                                                    by
                                              from the dazk web marketplace vendors operated
   methamphetamine, heroin, and cocaine
                                                                                               er; and,(3)
     LVA  , HOF  FM. ANN  , STU  CKE  Y, Geor   ge FRANCO("FRANCO"},and Terrell Butl
   A
                                                                                                 financial
                                               r the illicit proceeds of narcotics sales through
   observed ALVA and STUCKEY transfe
                                           als are:
   institutions. In doing so, the individu

                                                      rolled    substances.
               a. Manufacturing and distributing cont
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 4 of 32 Page ID #:7




                                                                be unlawful for any person
                      i. Under 21 U.S.C. § 841(a)(1},"it shall
                                                                ure, distribute, or dispense, or
                         knowingly or intentionally to manufact
                                                                   ibute, or dispense, a controlled
                         possess with intent to manufacture, distr
                        substance."


                                                  ibute controlled substances.
           b. Conspiring to manufacture and distr
                                                                  attempts or conspires to
                     i. Under 21 U.S.C. § 846,"any person who
                                                                    er shall be subject to the
                        commit any offense defined in this subchapt
                                                                  offense, the commission of
                       same penalties as those prescribed fox the
                                                                        cy."
                        which was the object ofthe attempt or conspira


           c. Laundering monetazy instruments.
                                                                    ing that the property involved
                     i. Under 18 U.S.C. § 1956,,"Whoever,know
                                                                            ofsome form of
                        in a financial transaction represents the proceeds
                                                                           ct such a financial
                        unlawful~activity, conducts or attempts to.condu
                                                                           of specified unlawful
                        transaction which in fact involves the proceeds
                                                                             in whole or part to
                        activity, knowing that the transaction is designed
                                                                      the source, the ownership, or
                        conceal or disguise the nature, the location,
                                                                      wful activity; or to avoid a
                        the control ofthe proceeds or specified unla
                                                                       e or Federal law, shall be
                        transaction reporting requirement under Stat
                                                                         or twice the value ofthe
                        sentenced to a fine of not more than $500,000
                                                                         r is greater, or
                         property involved in the transaction, whicheve
                                                                        , or both."
                         imprisonment for not more than twenty,years


            d. Money Laundering Conspiracy.
                                                                on     conspires to commit any
                     i. Under 18 U.S.C. § 1956(h),"Any pers who
                                                                     s~iall be subject to the same
                     offense defined in this section or section 1957
                                                                       commission of which was
                     penalties as those prescribed for the offense the
                       the object ofthe conspiracy."
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 5 of 32 Page ID #:8




                                                               deriv      ed from specified unlawful
              d. Engaging in monetary transactions in property
                  activity.
                                                                                    mstances set
                              Under 18 U.S.C. § 1957,"Whoever, in any ofthe circu
                                                                                     to engage in a
                               forth in subsection(d), knowingly engages or attempts
                                                                                  of a value greater
                              monetary transaction in criminally derived property
                                                                                   activity, shall be
                              than $14,000 and is derived from specified unlawful
                               punished as provided in subsection (b)."

                                   IV.     TECHNICAL BACKGROUND

                                                                   generally defined as an electronic-
    6.     Digital currency (also known as crypto-currency) is
                                                           for fiat currency (i.e. currency created and
   sourced unit of value that can be used as a substitute
                                                   exists entirely on the Internet and is not stored in
   regulated by a government.) Digital currency
                                                      d by any government, bank, or company and is
   any physical form. Digital currency is not issue
                                                   uter softwaze operating on a decentralized peer-
   instead generated and controlled through comp
                                                   l in the United States and may be used for
   to-peer network. Digital currency is not illega
                                                        l currency is often used for conducting illegal
   legitimate financial transactions. However, digita
                                                      ances.
   transactions, such as the sale ofcontrolled subst

                                                                   ents aze recorded in a public ledger
     7.     Bitcoini is a type of digital currency. Bitcoin paym
                                                          is thus not maintained by a single
   that is maintained by peer-to-peer verification and
                                                    re       ins either by "mining" or by purchasing
   administrator or entity. Individuals can acqui Bitco
                                                       can "mine" for Bitcoins by allowing his/her
   Bitcoins from other individuals. An individual
                                                       in payments into a public ledger. Individuals are
   computing power to verify and record the Bitco
                                                    ed Bitcoins:
   rewarded for this by being given newly creat

                                                            gh peer-to-peer digital transactions or
     8.   An individual can send and receive Bitcoins thmu
                                                    can be done on any type of computer, including
   by using a third-party broker. Such transactions
   laptop computers and.smart phones.

                                                                 l wallet essentially stores the access
     9.    Bitcoins can be stored in digital "wallets." A digita


                                                  imately $6,250 USD.
    On May 9,2019, one Bitcoin was equal to approx
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 6 of 32 Page ID #:9




                                                                ns on the public ledger. To access
   code that allows an individual to conduct Bitcoin transactio
                                                          a public address (or "public key")and a
   Bitcoins on the public ledger, an individual must use
                                                           can be analogizec~ to an account number
   private address(or "private key.") The public address
                                                             account.
   while the private key is like the password to access that


                                                                     Bitcoin transactions are recorded
     10. Even though the public addresses of those engaging in
                                                               or entities bekrind the public addresses
   on the public ledger, the true identities ofthe individuals
                                                              is linked to a public address, it would be
   aze not recorded. If, however, a real individual or entity
                                                              by that individual or entity. Bitcoin
   possible to deter-mine what transactions were conducted
                                                                meaning they are partially anonymous.
   transactions are, therefore, described as "pseudonymous,"

                                                                    ible only thzough encrypted means,
     1 1. Through the dark web or darknet, i.e.~websites access
                                                              as the Silk Road,for nazcotics and other
   individuals have established online marketplaces, such
                                                               through digital currencies, such as
   illegal items. These markets often only accept payment
                                                             or purchases by ~an individual is often an
   Bitcoin. Accozdingly, a large amount of Bitcoin sales
                                                                     g or the distribution ofother illegal
   indicator that the individual is involved in narcotics traffickin
                                                            on Silk Road-like websites need.to
   items. Individuals intending to purchase illegal items
                                                                have received.Bitcoin as proceeds of
   purchase or barter for Bitcoins. Further, individuals who
                                                               Bitcoin to convert them to fiat
   illegal sales on Silk Road-like websites need to sell their
                                                                 are often facilitated by peer-to-peer
  (government-backed)currency. Such purchases and sales
                                                                es designed to facilitate such
   Bitcoin exchangers wfio advertise their services on websit
   transactions.

                                                                    , and Dream, operate on "The
    :12. Dark web sites,such as Empire,Nightmaze, Wall Street
                                                        rk{"TOR")is a special network of
   Onion Router" or"TOR" network. The TOR netwo
                                                           ,     is designed to conceal the true
   computers on the Internet, distributed around the world that
                                                              ing the network, and, thereby, the
   Internet Protocol("IP")addresses of the computers access
                                                         likewise enables websites to operate on the
   locations and identities of the network's users. TOR
                                                           the computer servers hosting the
   network in a way that conceals the true IP addresses of
                                                        on the TOR network. Such "hidden
   websites, which are referred to as "hidden services"
                                                          ses, which aze many times generated by a
   services" operating on TOR have complex web addres
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 7 of 32 Page ID #:10




                                                    only be accessed through specific web browser
   computer algorithm, ending in ".onion" and can
   software designed to access the TOR network.

                        V.      FACTS ESTABLISHING PROBABLE CAUSE

                                                r CaLiC         artel on October l5, 20I8
      A. Undercover purchasefrom dark web vendo

                                                            al Economy("NCIDE")Task Force
     13. I am part of the Northern California Illicit Digit
                                                     ction Service ("USPIS"),the Federal Bureau of
   composed of HSI, the United States Postal Inspe
                                                     t Administration("DEA"). As a function of this
   Investigation ("FBI"), and the Drug Enforcemen
                                                       from dark web marketplace vendors ofinterest
   task force, investigators have purchased nazcotics
                                                      to personally identify them.
   in an effort to profile their packages and attempt

                                                       cted an undercover("UC") purchase oftwo
     14. On October 15, 2018, law enforcement condu
                                                     CARTEL on the Dream marketplace. The UC
   grams ofcocaine from the dark web vendor CALI
                                                    law enforcement in the District of Colorado.
   purchase was shipped.to an address controlled by

                                                         d the pazcel ordered from CALICARTEL
     15. On October 22, 2018,law enforcement opene
                                                     ined in a clear plastic baggie that tested positive
   and discovered a white powdery substance conta
                                                     a TruNarc drug identification test. The total
   for the chemical chazacteristics of cocaine using
   weight ofthe cocaine and baggie was 2.9 grams.

                                                    Postal Service("USPS")Priority Mail bore a
     16. The UC purchase, shipped via United States
                                               74,return address of"STYIISTIK STYLISTIK
   tracking number of9405 5102.0088 3925 4541
                                                  CA 91306," and received its first scan in
   PROMOS 7255 WINNETKA AVE WINNETKA
                                                ndo Valley ofLos Angeles.
   Winnetka, CA,a neighborhood in the San Ferna

                                                      the postage label used to ship the UC purchase
     17. A USPIS Inspector conducted research on
                                                   a metered Endicia.com account held in the name
   and learned that the postage was bought using
                                                 elalva92@gmail.com, phone number of(818)324-
   of Gabriel Alva("ALVA")with email gabri
                                                  Winnetka, CA 91306. As background, Endicia is
   1466, and address of 7315 Winnetka Avenue,
                                                 Mountain View, California.
   an Internet postage service provider based in
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 8 of 32 Page ID #:11




                                                                  USPIS located five separate
     18. During additional queries of USPS databases and records,
                                                                     phone number indicated
   accounts belonging to ALVA. All five ofthe accounts bore the same
                                                          the email gabrielalva92@gmail.com.
   above,(818)324-1466, and four ofthe five accounts bore


      B. CA.LICARTEL on the Dream marketplace

                                                                  r 2,2018,and as of Apri12,
     19. CALICARTEL joined the Dream marketplace on Octobe
                                                                     CARTEL offered cocaine,
   2019, had 2,200 user ratings with a score of4.96 out of 5.0. CALI
                                                                   ll, and other controlled
   heroin, crystal methamphetamine, psilocybin mushrooms, Addera
   substances for purchase, all in various quantities.

                                                                     CARTEL was created on
     20. The Pretty Good Privacy E"PGP")key provided by CALI
                                                                        E8BB 8554 CEFO FS1C
   October 4,2018, has the name "Cali," the fingerprint "15DF FEE6
                                                                         ated with it As background,
   8C43 4D68 F04F 6404," and the email"gfdot2@gmail.com" associ
                                                                      y and authentication for data
   PGP is an encryption program that provides cryptographic privac
                                                                  which one key is used to encrypt
   communication. PGP makes use of public-key encryption, in
                                                                       private key). This technology
   the data (the public key)and another key is used to decrypt it(the
                                                                e in an encrypted format by
   allows, for example, a dazk-web drug vendor to communicat
                                                                      t messages they want to send
   broadcasting hisTher public key to customers who can then enczyp
   to the vendor.


      G      gfdot2@gmaiLcom located on BuyMeACoffee.com


                                                                 CARTEL PGP key,
     21. A Google search ofthe email associated with the CALI
                                                           4,2d 18 on the website
   gfdot2@gmail.com,returned a cached post from October
                                                                fast and beautiful way for creators
   buymeacoffe~.com, described on their landing page as "a free;
   to receive support and shaze premium content."

                                                                t the author of"PGP Tool,"
    22. On this website, a user by the name of"George" bough
                                                                ting assistance with Karpushin's
   Sergey Karpushin, a coffee with the following message reques
                                                            I need it back. Is there any way to do
   PGP client:"Hi,somehow my private key was deleted and
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 9 of 32 Page ID #:12




                                                                     t name but please contact me
   this? It was used last night. gf.2@gmail.com was the email accoun
                                                                        ted him to check his email
   at gfdot2@gmail.com." Karpushin responded to George, and instruc
   for a reply.


      D. gfdot2@gmai~comfound in LISPS account


                                                                     September 30,201$
     23: A USPIS Postal Inspector located a USPS account created.on
                                                                   user name "gfdot2," and
   bearing the email address gfdot2@gmail.com, name "Bridgette B,"
                                                                      91364' : 'The USPS account
   address of"20205 VENTLJRA BLVD WOODLAND HILLS CA
                                                                        from the Los Angeles area.
   had an IP address associated with it that tracked an outgoing parcel
                                                                     sender name of"Bridgette B"
   That parcel was one of a.batch ofparcels that all bore the return
                                                                       CA 91364" as found on the
   and address of"20205 VENTURA BLVD WOODLAND HILLS
   accoucat details.

                                                                     were located on USPS
     24. According to analysis conducted by the USPIS,similar emails
                                                                         mail.com,and
   accounts: gfdot12018@gmail.com, gfhelp2018@gmail.com, gflielp123@g
                                                                  observed that all ofthem
   gdot12018@gmail.com. During a review ofthese accounts, it was
                                                                5      URA BLVD
   either bore the user name "Bridgette B"or the address of"2020 VENT
   WOODLAND HILLS CA 91364."

                                                                      "CC Cosmetics." Both of
     25. Two of the above accounts bore the user names "Cali C"and
                                                                  listed email accounts of
   these had the billing name of"George Franco," and additionally
                                                         ively.
   gfihelp123@gmail.com and gfhelp2018@gmail.com,respect

                                                                                 ber 4,2018
      E. Law enforcement conducts purchasefrom CALICARTEL on Novem


                                                               purchase ofthree grams of
     26. On November 4, 2018, NCIDE case agents conducted a UC
                                                            the heroin be sent to an address
   heroin from CALICARTEL on the Dream mazket and requested
                                                                  nia.
   controlled bylaw enforcement in the Eastern District of Califor
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 10 of 32 Page ID #:13




      27. On November 19, 2018, law enforcement opened the parcel sent by CALICARTEL. The
    return sender name on the package was listed as "C&C COSMETICA 7211 WINNETKA AVE
    WINNETKA CA 91306." The postage on the parcel was paid for by the same Endicia.com
    metered account registered to Gabriel ALVA and bore tracking number 9405 5 102 0083 0078
    6591 47. Between June 2418 and April 2019, this Endicia.com account shipped over 7,000
    parcels.


      28. The parcel, a USPS small, flat-rate Priority Mail box, contained a gold metallic pouch.
    Inside the gold pouch was a smal ler blue pouch contained within a layer of clear sealed plastic.
    Inside the blue pouch, that bo~•e the weiting "3.19 D"on the outside, was a light brown substance
    wrapped in a clear plastic bindle. Case agents field-tested the brown substance with a NIK brand
    Modified Mecke°s Reagent test kit which returned a positive result for heroin.




                                                           Y

                                                           ~-




                          Photo 1 — Heroen purchased from CALICARTEL


       F. Law enforcement cnn~lucts purchasefrom CaliCurlel an December 14, 2018


     29. On December 14, 2018, NCIDE investigators placed another UC order from
    CAI.ICARTEL on the Dream market for seven grams of cocaine. The parcel was placed into the
    USPS mail stream on December 15, 2018 and received at an address controlled by law
    enforcement in the Eastern District of California.


     30. The return sender name on this parcel was listed as "CEECEE COSMETICS 9401
    SE~'ULVEDA LOS ANGCLES CA 91343," and ~~as mailed from the greater Los Angeles area
    bearing tracking number 9405 51 18 9956 0253 9488 38. The postage on the parcel was paid for
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 11 of 32 Page ID #:14




    by a Stamps.com account registered to Terrell Butler with email of TBSquared66@gmail.com.
    Between November 8, 2018 and April 29, 2019. this Stamps.com account was used to ship
    approximately 2,487 parcels, for a total ofi'approximately $18,2!4.05 US Dollars spent on
    posfiag~. This Stamps.com accou~lt is tied to a debit card held by Butler.


      31. On December 27, 2Q l8, case agents opened the parcel ordered from CALICARTEL.
    This parcel was a small, flat-rate priority mail box containing a black sealed pouch inside.
    Contained inside the black pouch was a blue sealed pouch. Inside the blue pouch was a white
    chunky substance wrapped in a clear plastic baggie. A test ofthe white substance was conducted
    using a TruNarc drug identification test that yielded a positive result for cocaine hydrochloride.




                                                ~ ~~~~~           ti~
                                          ,~     ~ ,~s
                                         -a>               ~.~
                                                            k~.
                                         ~ ~.



                         Photo 2 —Cocaine purchased from CALICARTEL


       G. Law enforcement rvnducts purchasefrom RAISEAFPEALS on Dream market


     32. On December 14, 2018, the same day that law enforcement conducted a purchase from
    CALICARTEL,a UC purchase of tight grams of crystal methamphetamine was ordered from
    the dark web vendor RAISEAPPEALS on the Dream market and requested to be delivered to an
    address controlled by law enforcement in the Eastern District of California.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 12 of 32 Page ID #:15




      33. The return sender name on this parcel from RAISEAPPEALS was listed as
    "WILDSTYLZ 3D COOL COVERS BY STYLZ 460Q WILLIS AVE #309 SHERMAN OAKS
    CA 91403.'" The postage label for this parcel was also paid for with the same metered
    Endicia.com account registered to ALVA.


      34. On December 27, 2018, law enforcement opened the parcel purchased from
    RAISEAPPEALS. Inside the LISPS nat-rate envelope were two thin layers of brown cardboard
    surrounding a white cardboard pouch. Inside the cardboard pouch was a black sealed pouch.
    Inside the black pouch was a layer of Styrofoam surrounding a red sealed pouch. Inside the red
    pouch was a small clear plastic bag containing a chunky, clear crystalline substance. The plastic
    bag was sealed with a strip of red tape with the printed writing of"Diablow 8.00 +/-" on it. The
    crystalline substance tested positive for the chemical characteristics of methamphetamine using a
    TruNarc drug identification test.




                  Photo 3 — Methamphetamine purchased from RAISEAPPEALS


       H. Raiseappeuls oa the I3reu~~ ►marketplace


     35. RA[SEAPPEALS joined the Dream marketplace on February 12, 2018, and as of April
    26, 2019, had 8,600 user ratings with a score of 4.96 out of 5.0. RAISEAPPEALS offered
    crystal methamphetamine, "fish scale-' cocaine, MDMA and heroin, all in various quantities.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 13 of 32 Page ID #:16




     36. The PGP key provided by RAISEAPPEALS was created on Januazy 2l, 201 S, has the
    name "ghost," and the fingerprint"9A36 3A30 5247 C56B SB87 DDDF 65F9 6744 5218
    AB11."


     37. On their Dream vendor profile, RAISEAPPEALS identifies itself also as the vendor
    =`DIABLOW," as seen on the printed tape from the UC purchase of methamphetamine from
    RAISEAPPEALS. Additionally, RAISEAPPEALS and DIABLOW share the same profile
    photo: the "C"from the Champion clothing logo turned backwards to act as a"D"for the word
    Diablow,


                                            e
                                        ,_~_~
                                        e




                         Photo 4 —Logo of DIA~LOW and RAISEAPPEALS


       I. Diablow on the Silk Road 3.i marketplace


     38. On the Silk Road 3.1 marketplace, DIABLOW offers cocaine, MDMA,heroin, and
    crystal methamphetamine for sale in various quantities. Due to the setup of the mazketplace, it is
    unclear when DIABLOW began vending nazcotics on Silk Road 3.1, but currently possesses a
    99.9% rating with a score of +57,367 and -61. DIABLOW mentions that he is also
    RATSEAPPEALS,in addition to sharing the same PGP key as RAISEAPPEALS.


      39. As noted previously, RAISEAPPEALS and DIABLOW share the same profile photo
    displayed above. While conducting a review of ALVA's Instagram profile your affiant observed
    at least seven photos wherein ALVA is posing with multiple items of Champion brand clothing
    in each photo.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 14 of 32 Page ID #:17




                             i
                                                                  ~` `
                                                                  Via.. ~
                                                                   k              F

                                 j``
                                 ~T ~n   -                     ~R ~ti1 c.   _ r




                           Photo 5 — ALVA as found on his Instagram account


        J.       Review ofAL~'A's d~gita!currency exchange account


      40. In December 20]8, your affiant reviewed a digital currency exchange account belonging
    to ALVA with the following properties:
             -   Name: Gabriel Alva
             -   Created: January 1 1, 2018
             -   Email: gabrielalva92@gmail.com


     4l. Between April 28, 2018 And April 16, 2019, ALVA sold approximately $],322,667.86
    worth of Bitcoin, $37,607.51 worth of Ethereum, $31,522.07 worth of Litecoin, and $7,243.22
    worth of ~itcoin Cash to the digital currency exchange. All of the fat currency resulting from
    the sale of the digital currency was transferred to connected bank accounts and a PayPal account
    held in ALVA's name.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 15 of 32 Page ID #:18




       8        Review ofGmail accounts belonging to ALVA and FRANCO


                                                                  l search warrant(2:19-SW-0002-KJ'N)
      42. On January 24, 2019, your affiant served a federa
                                                              ct' of California on Google, Inc. for the
    issued b}► the U.S. District Court for the Eastern Distri
                                                         ail.com and gfdot2(c~.gmail.com. On January
    contents of the Gmail accounts gabrielalva92@gm
                                                         with the requested information.
    8, 2019, Google, Inc. replied to the search warrant


                                                                 ail.com email account, your
      43.   While reviewing the contents of the gabrielalva92@gm
    affiant observed the following items of interest:
                                                                  ordered using the email .
            - USPS emails confirming that shipping supplies were
                                                                       KEY at 5710 Star Ln.,
              gabrielalva92@gmail.com and sent to Catherine STUC
                                                                           : STUCKEY is a third-year
              Woodland Hills, CA as far back as February 1, 2017 (Note
                                                                     has been observed mailing
              law school student at Southwestern Law School who
                                                                           occasions.};
              narcotics parcels both alone and with ALVA on numerous
                                                                    ibing an account creation on the
            - A confirmation email from LocalBitcoins.com descr
                                                                          Bitcoins account with the
              Bitcoin trading website (Note: your affiant located a Local
                                                                      ge "San Feraando Valley/LA
                name gabrielalva92 that displayed the following messa
                                                                   ing for serious, quick~yet
                based individual with BTC to trade for CASH. Look
                                                                           0,000 per week.");
                professional trac~sactions 24/7 @ 818-324-1466 $50,000-$8
                                                                     ofcrystal methamphetamine,
            -   Emaiis sent from ALVA to himself containing photos
                                                                     rooms. Several of the photos
                kilos of cocaine, heroin, MDMA., and psilocybin mush
                                                                           EAPPEALS written on
                have labels with the vendor monikers DIABLOW and RA~iS
                                                                        t dark web vendor pages of
                them, and are the same photos found on the Dream marke
                .those same vendors;
                                                                       der app, wherein ALVA and
            -   Emails created by Wunderlist, a shared to-do and remin
                                                                        added or completed on the
                S'I'CICKEY shared to-do items. The following aze items
                shared app:
                              -    "100 prescale EVERY PRODUCT. No it's and or buts"
                              -    "Shipping supplies —medium ziplock .bags, mailers, etc"
                              -    "Have orders out by 3:OOpm goal"
                              -    "Bitcain guy @ 2 pm"
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 16 of 32 Page ID #:19




                             -    "Cathy drink water, stand up every 45 min stretch"
                             -    "Ians labels"
           -    Emails between ALVA and STUCKEY with the following excerpts:
                            -   ALVA on April 15,2018:"... You want to tum this into
                                  something more than what it is then just realize all that you have
                                  on the line. ... I SWEAR TO YOU THAT YOU WILL WAKE
                                  UP IN THE SAME JAIL AS ME."
                             -    ALVA on April 15,2018:"... Have my money ready. Have the
                                  fucking printout of both your Veneto and the excel sheet. Do not
                                  forget what you are involved in. Because now,from the moment
                                  you~took one single payment, until whenever it is I die or get out of
                                  all this, you are a part of this organization."
                             -    STUCKEY on October 29,2D 18:"... In terms of work,if we can
                                  agree on a set amount that we both agree is reasonable I've earned
                                  since July that would be best."
                            -     ALVA on December 12, 2018:"Say goodbye to law school bitch."


     44: Your affiant also~reviewed the contents of the gfdot2@gmail.com email account and
    observed:
          -     Four USPS Click-N-Ship emails containing postage labels created under account
                #158682959 with name "Bridgette B," and Green Dot Visa card ****2004;
          -     An email from Green Dot Corporation confirming an account created with the email
                gfdot2@gmail.com in the name of George FRANCO (Note: your affiant later served
                a subpoena to Green Dot Corporation for account records and learned that
                FRANCO's date of birth and social security number are attached to this account);
          -     An email from Mail.com notifying the user"Ca Cattel" that their newly-created email .
                account, ccartel@mail.com, was ready for use.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 17 of 32 Page ID #:20




                                                                       ce on parcel shipment
      L.      UC buy ofheroinfrom RAISEAPPEALS and surveillan


                                                           cted a UC purchase of3.5 grams of
     45. On January 10, 2019; NCIDE investigators condu
                                                     tplace and requested the heroin be sent to an
   heroin from RAISEAPPEALS on the Dream marke
                                                        District of California.
   address controlled by law enforcement in the Eastern

                                                     cted surveillance on Alva's residence
     46. On January 11,2019,law enforcement condu
                                                    tka, California 91306 (the"ALVA
   located at 7315 Winnetka Avenue, Apt. 209, Winne
                                                      A and an unidenrified female, later
   RESIDENCE"). At approximately 1615 hours, ALV
                                                     DENCE and walked to a White Lexus GS350
   identified as STUCKEY,departed the ALVA RESI
                                                        BJECT VEHICLE 1"). STUCKEY
   with dealer plates from Lexus of Woodland Hills("SU
                                                    a backpack and carried a small bag. ALVA
   carried a lazge dark-colored bin while ALVA wore
                                                      CLE 1 and enter the vehicle,with ALVA as
   and STUCKEY loaded the bin into SUBJECT VEHI
                                                   s followed as SUBJECT VEHICLE 1 drove to
   the driver and STLTCKEY as the passenger. Agent
                                                  Avenue, Encino, CA.
   the USPS Post Office located at 5805 White Oak

                                                     the. bin inside accompanied by AL,VA.. After
    . 47. Once at the Post Office, STUCKEY carried
                                                       ALVA and STLJCKEY took free shipping
   dropping off approximately 42 parcels from the bin,
                                                 Post Office. ALVA~drove SUB7ECT VEHICLE
   supplies offered by the USPS and departed the
                                                  back at the ALVA RESIDENCE at
   1 with STUCKEY as the passenger grid arrived
   approximately 1700 hours.

                                                          Oi~ce,investigators viewed the 42
    48. After ALVA and STLICKEY departed the Post
                                                     UC purchase conducted the day before by
   parcels dropped offand observed among them the
                                                      that either ALVA or STiJCKEY,or both,
   NCIDE case agents. A USPS employee confirmed
                                                    ls similar to those just mailed.
   come in neazly every day to mail batches ofparce

                                                          parcel mailed by ALVA and STUCKEY
     49. On January 24, 2019,investigaxors opened the
                                                 was listed as "VI~TLDSTYLZ 3D COOL COVERS
   on January 11,2019. The return sender name
                                                  RMAN OAKS CA 91403-2616." The postage on
   BY STYLZ 4600 WILLIS AVE APT 417 SHE
                                                     nt held in ALVA's name. Inside the parcel,
   the parcel was paid for by the same Endicia accou
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 18 of 32 Page ID #:21




    beneath several layers of packaging, investigators Found a folded sheet of paper containing a
    brown, powdery substance that field-tested positive for heroin.




                          ~'hoto 6 —Heroin mailed by ALVA and STUCKEY


       M.     Identification oftelephone nu»fiber connecting ALVA and FRANCO


      50. On January 14, 2019, your afI'iant served a subpoeng on T-Mobile for the subscriber
    information oftwo IP addresses that accessed the gfdot2~gmail.com email account on multiple
    occasions. On February 22, 2419,T-Mobile responded to the subpoena and stated that they were
    unable to provide subscriber infoemation as the telephone number was associated with a
    wholesale partner account, but that the number in question was(747)235-4489.


     51. Your affiant analyzed the toll records for(747)235-4489. !observed that this number
    was in frequent communication with ALVA,fRANCO,and Butler, the individual to whom the
    Stamps.com account is registered and responsible for the CALICt1RTEL labels on narcotics
    parcels. Another number of very high frequency of contact with this number was one bearing
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 19 of 32 Page ID #:22




    the subscriber information of"Angle's Paw Parlor," a dog grooming business based in Los
    Angeles, CA and operated by Angela Hoffmann.


      52. Your affiant located the Facebook profiles of both FRANCO and Butler and compared
    their friends list for common friends. Your affiant located one shared friend between the two
    accounts: "WestCoast~ Sentinels," located at
    https://facebook.com/pzofile.php?id=100015123578111: This gage is operated by an
    unidenrified white male who is aself-described dog breeder. Your affiant then located the
   Instagram profile for"WestCoast Sentinels," located at
    https://instagram.com/west coast sentinels, and observed the same male in self-posted photos.


     53. In one particular photo a forearm tattoo can be seen with the name ``Annabella." I then
   located an Instagram profile for an "Annabella Hoffmann," who appears to be the daughter ofthe
   then-unidentified male, connected to the WestCoast Sentinels Instagram profile. Additionally,
   WestCoast Sentinels is linked to the Instagram profile for FRANCO. Your affiant came to the
   conclusion that the surname ofthe unidentified white male would possibly be Hoffinann as well.
   In an Instagram post from December 1, 2018,the unidentified male posted a photo of his Black
   Dodge Durango SRT.


      N.      UCpurchasefrom RAISEAPPEALS of%pound ofcrystal me~hamphetamine


    54. On January 16, 2019, case agents conducted a UC purchase of %Z LB crystal
   methamphetamine from R.AISEA~PPEALS on the Dream marketplace and requested the pazcel
   be sent to an address controlled by law enforcement in the Eastern Dis~ict of California.


    55. The return sender name on this pazcel was"WILDSTYLZ 3D COOL COVERS BY
   STYLZ 4600 WILLIS AVE #417 SHERMAN OAKS CA 91403-2616." The postage on the
  parcel was paid for by the Endicia account in the name ofALVA.


    56. On January 24,2019, investigators opened the parcel and discovered 246 grams ofa
  chunky,crystalline substance that field-tested positive for methamphetamine.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 20 of 32 Page ID #:23




                                                       i ~~ ^.ti




                                                                          ~
                                                ~,




                  Photo 7 —'/ LI3 crystal methamphetarnine from RAISEAPPEALS


        O.     Venmo retards indreule STUCKEY received paymentsfnr AL VA

      57. On February 15, 2019, your af~iant served a subpoena on PayPal, Inc. for Venmo records

    of ALVA and STUCKEY. On March 1, 2019, PayPal responded to the subpoena with the

    requested records. While reviewing the Venmo records I observed that beginning on April $,

    2016 and continuing to about December 30, 2017, ALVA's account began receiving frequent

    and regular payments from the same Venmo users, ranking in amounts from approximately

    $15.00 to $3,000.00 US Dollars. While the majority of these individuals appear to reside in the

    Los Angeles area, several are apparently from other parts of the U.S. Comments added to the

    payments by the senders are "supplements,''"supps,"'`goodies," '`.ICC," "meal prep,"'`nolva,"
   "sus big," "chlom test l Oml," and "clentabulous." These last few comments are likely in

    reference to steroids and related post-steroid cycle chemicals. The total amount sent to ALVA's
    bank account from this Veneto account during the above-reTerenced time period was just over
   $140,000.00.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 21 of 32 Page ID #:24




      58. On December 30, 2017, Venmo banned ALVA's account and blacklisted him with the
    following message:"Appears to be involved in supplement sales even after seller warning."
    Following Venmo's blacklisting of ALVA's account, those users who sent regular payments to
    ALVA began sending regular payments to STLJCKEY's Veneto account.


     59. Beginning on December 31,2017, the da.y after Veneto banned ALVA's account,
    STUCKEY's Veneto account began receiving payments from the same individuals who were
   sending funds to ALVA. Many ofthese payments contained user-entered comments such as
   "gabe,""For G,"."Gabriel,""supplements," and "ghrp 2.".GHRP-2 appeazs to refer to Growth
   Hormone Releasing Peptide-2 used by bodybuilders. These payments stopped on or about May
   29,2018.


     60.. Before these payments shifted to STUCKEY's account, in an almost three-yeaz period,
   there were only three instances where STUCKEY "cashed out" her Veneto balance and sent it to
   her bank account, with the highest amount being $160.00. After the payments to ALVA's
   account switched to STUCKEY's account, she cashed out her Veneto balance 19 times in the
   five-month period for a total ofapproximately $40,211.00.


      P.      Announcementofnew dark web accountsfollowing Dream market closure


    61. Following the announcement by the Dream marketplace on or about March 25, 2019,that
  the marketplace would be closing on Apri130,2019,RAISEAPPEALS announced that they
  could be found on the Nightrnare marketplace and hinted that the name would be recognized by
  former customers. Your affiant located this new account as R.AISEDBYDIABLOW.


    62. CALICARTEL too announced they could be found under a new moniker. They first
  announced they could be located by the moniker ofPLAYGROUND on Silk Road 3.1', but later
  wrote that they were now found as GAMBINOCRIMEFAMILY on Wall Street Market.
  CALICARTEL is also found on Nightmare market.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 22 of 32 Page ID #:25




     63: On the Nightmare market, RAISEDBYDIABLOW registered his account on or about
    Mazch 30,2019,and as of May 8,2019,bas completed approximately 358 sales.
    RAISEDBYDIABLOW offers the same products found on Dream and Silk Road 3.1, namely
   cr3~stal methamphetamine, heroin, and cocaine, alI in quantities ranging from one gram to pound
   quantities. The PGP key for RAISEDSYDIABLOW isthe same as that of RAISEAPPEALS,
   bearing PGP fingezprint"9A36 3A30 5247 C56B SB87 DDDF 65F9 6744 5218 AB11."


     b4. On the Silk Road 3.1 mazketplace,PLAYGROUND offers cocaine, heroin, crystal
   methamphetamine, oxycodone pills, and psilocybin mushrooms, all in various quantities. Due to
   the setup ofthe marketplace it is unclear when PLAYGROUND began vending narcotics, but as
   ofMay 8, 2019,PLAYGROiJND had a 99.9% rating with a score of+3,449 and -5. The PGP
   key for PLAYGROUND was created on January 6,2019, bears the name "Wino b," the email
  "ninobrown@consultant.com," and the PGP fingezpzint"6DC5 CB1E D27C DACB ADE4 6b2C
   E7A0 A9FB 5222 2FC3:"


    65. On the now-defunct Wall Street Mazket,.GAMEINOCRIMEFAMILY registered their
   account on or about December 6,2018, and offered cocaine, heroin, crystal metl~amphetamine,
   and psilocybin mushrooms,all in various quantities. The photographs used to advertise the
   narcotics for GAMBINOCRIlViEFAIVIILY tyerethe same photos used by CALICARTEL on
   Dream with the former vendor name cropped out. The PGP key for
   GAMBINOCRIMEFAMILY was created on December 3, 2018, bears the naive "j smith," the
  email"wst123@mail.cam," and the PGP fingerprint"DDD6 SC10 A2A3 DB9B 13A0 C683
  EEFS 6194 C3A9 ZD24."


    66. On the Nightmare market, CALICARTEL registered their account on or about Apzi14,
  2019,and offers cocaine, heroin, crystal methamphetamine, and psilacybin mushrooms, all in
  various quantities. The PGP key for CALICARTEL on Nightmaze is the same key used by
  CALICARTEL on Dream, with PGP fingerprint"15DF FEE6 E8BB 8554 CEF4 F51C 8C43
  4D68 F04F 6404."
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 23 of 32 Page ID #:26




      67. On April 17,2019, your affiant served a subpoena on 1&1 Mail and Media, the patent
    company offering Mail.com and Consultant.com email addresses. Your affiant requested
    subscriber informarion for the two emails found in the PGP keys ofPLAYGROUND and
    GAMBINOCRIMEFAMILY. On Apri122, 2019, 1&1 Mail and Media replied to the subpoena
    with the requested information. During the review ofthis information I observed that an
    alternative email address for the email listed in PLAYGROLIND's PGP key was
    janesmith@consultant.com.


     68. The emailjanesmith~consultant.com was the email given in the PGP key for the former
    dark web narcotics vendor on Dream going by BiJXOMBRUNETTE. This vendor offered
   crystal methamphetamine and heroin.for sale. BiJXOMBRUNETTE last logged in to Dream on
   October 2,2018,-two days before CALICARTEL registered on Dream on October 4,2018.


       Q       UCpurchasefrom GAMBINOCRIMEFAMILYon WatlStreet Market


     69. On April 1'0, 2019,NCIDE investigators conducted an undercover purchase of28 grams
   ofcrystal methamphetamine from GAMBINOCRIMEFAMILY on Wall Street Market and
   requested.the parcel be sent to an address controlled bylaw enforcement in the Eastern District
   of California.


    70. The return sender name on this parcel was"CORBIN COSMETICS 7132 DE SOTO
  AVE CANOGA PARK CA 91303." The parcel was mailed from the USPS Post Office located
  at 23055 Shezman Way, West Hills, California. The postage for this parcel was paid for by the
  Stamps.com account held in Butler's name.


    71. On April 18,2019, case agentsopened this parcel and discovered pink packing peanuts
  and several vacuum-sealed pouches. ~ Inside the vacuum-sealed pouches agents found a cleaz,
  crystalline substance that field-tested positive for methamplietamine. The total weight ofthe
  methamphetamine and baggie was 29 grams.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 24 of 32 Page ID #:27




        R.      Surveillance on ALMA and seizure ofcrystal methampketamine parcel


      72. On April 11, 2019, at approximately 1600 hours, case agents set up surveillance at the
    ALVA RESIDENCE. At the ALVA RESIDENCE,an agent observed both vehicles owned and
    operated by ALVA pazked in the underground parking lot of his apartment complex: SUBJECT
    VEHICLE 1 and a 20Q4 Gold Porsche Cayenne with California license plates SFYW017. At the
    same time, agents set up surveillance at the USPS Post Office located at 5805 White Oak
    Avenue, Encino, CA.                                           .


     73. At approximately 1626 hours, investigators observed ALVA exit the front ofhis
   apartment complex wearing a backpack and carrying a stuffed bag. ALVA entered fhe gated
   area of his underground pazking lot and emerged minutes later driving SUBJECT VEHICLE 1.
   Agents followed ALVA to the Encino Post Office.


     74. ALMA arrived at approximately 1639 hours and entered the Post Office carrying a tub of
   parcels. ALVA deposited the parcels on the counter and left the Post Office at approximately
   1647 hours. Agents terminated surveillance and inspected the pazcels dropped off by ALVA. In
  total ALVA dropped off 19 LISPS flat rate envelopes destined for locations across ttie United
  States, all beazing the same identical return sender address of"WILDSTYLEZ 3D COOL
  COVERS BY STYLZ 4378 SEPUL'VEDA BLVD APT 112 SHERMAN OAKS CA 91403-
  3919." Agents flagged the subject parcel, which was one ofthese 19 flat rate envelopes,for
  fiarther inspection.


                                [CONTINUED ON NEXT PAGE]
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 25 of 32 Page ID #:28




                                      ,},,

                                                                   ~~~ ~`~.




                               Photo 8 — ALVA mailing detained parcel

     75. On April l2, 2019, a Los Angeles Police Department Detective and his trained
                                                                                      drug-
   detection dog conducted a sniff of a proaFed room where the detained parcel was
                                                                                       hidden from
   plain sight. The drug-detection doh positively alerted to the detained parcel, indicati
                                                                                           ng the
   presence of drugs or other items, such as cash proceeds from the sale of drugs,
                                                                                    which have been
   recently contaminated by or associated with the odor of drugs.


     76. On April 18, 2014, a USPIS Inspector swore out a federal search warrant(2:19-M
                                                                                              J-
   ~1596) in the Central District of California to open the detained parcel and examine
                                                                                        its contents.
   On April 26, 2D 19, agents executed the search warrant, opened the parcel,
                                                                              and discovered 120
   grams of suspected crystal metha~nphetamine inside the detained parcel.


      S.     Surveillance identifies HOFFM~NN while mailing ►narcotics parcels


    77. On April 12, 2019, investigators conducted surveillance at the West Hills Post
                                                                                        Office,
  located at 23055 Sherman Way, West Hills, California. At approximately 1425
                                                                                 hours, an
  unidentified white male ("UM-I") driving a 2018 Black Dodge Durango SRT with
                                                                                    dealer plates,
  bearing VIN 1C4SDJGJ3JC456785 ("SUB.iCCT VEHICLC 2") arrived with an unident
                                                                                          ified
  white female. UM-1 carried multiple small boxes into the Past Office and left shortly
                                                                                        after,
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 26 of 32 Page ID #:29




     driving SUBJECT VEHICLE 2 with the unidentified fema{e in the passenger seat. Agents did
     not conduct surveillance after this point.


      78. Agents inspected and photographed the parcels dropped off by UM-I and observed that
    these parcels bore the return sender name "Corbin Cosmetics," the same as other parcels shipped
    by CALICARTEL.


      74. On April I5,2019,case agents again conducted surveillance at the Post Office on
    Sherman Way in West Hills, California. At appro~.imately 1435 hours, UM-1 an•ived at the Post
    Office in a ?018 Black Ford F- 150 with dealer plates bearing V1N 1 FTMF 1 CB4JKD35190
   ("SUBJECT VEHICLE 3"}, walked inside carrying a grocery bag filled with USPS parcels, and
    dropped the packages in the collection box receptacle in the lobby.




               Photo 9 — UM-1(HOFFMANN)carrying suspected narcotics parcels


    80. UM-1 exited the Post Office, entered SUBJECT VEHICLE 3, departed the Post Office
   parking lot, and drove to the intersection ofGilmore Street and Victory Boulevard, arriving at
   approximately 1450 hours. UM-1 exited SU[3JECT VEHICLE 3, retrieved two dogs from the
   rear ofthe vehicle, and walked the dogs toward the Upper Las Virgenes Canyon Open Space
   Preserve.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 27 of 32 Page ID #:30




      81. While UM-1 was away walking the dogs, case agents viewed and photographed the VIN
    ofSUBJECT VEHICLE 3, revealing the registered owner to be Ian James HOFFMANN of
                                                                                                   5729
    Bertrand Avenue,Encino, California.


     82. At approximately 1630 hours, UM-1 returned to the vehicle, at which point agents .
   followed SUB.IECT VEHICLE 3 to a gated community on BeII Canyon Road. Agents
                                                                                      lost sight
   ofSUBJECT VEHICLE 3 and terminated surveillance.


     83. An agent who remained at the Post Office inspected the parcels dropped off by iJM-1 and
   observed 17 parcels that also bore the same return sender. name,"Corbin Cosmetics," known to
   be used by CALICARTEL on their narcotics packages.


    84. Following the identification of~IOFFMANN as being associated with CALICARTEL,
   your affiant revisited the Instagrarn ofthe unidentified white male (hereafter referred to as
  HOFFMANN)from paragraph 52 ofthis Affidavit. The same Black Dodge Durango SRT from
  the Instagram was identified as SUBJECT VEHICLE 2, registered to HOFFMANN.
  Additionally, I viewed several videos of canine "training" posted to HOFFMANN's Instagram
  and observed a video of HOFFMANN and Butler outside ofa blue house with distinct wooden
  shingles.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 28 of 32 Page ID #:31




                                                                ~~ ~caasi wnfinals • Fo;9uav


                                                               wesLcoasisentlna6 We ainY playin o~rer
                                                               here_..neverd'ed neverwill. heal Mifle Ahard
                                                               ~malher 1Ffuckars fright Nhere fboy
                                                               Mamerican rsentlnal Manine Mor Mik
                                                               +protection Mdogs Aworldngdogs Abbe
                                                               perhage rand bite «that+►ass s'bandog
                                                               ~barWogge pmas4ift aapbt WxasUnode
                                                               awestcoast
                                                               badcort~panybullles Ferocious!!I




                                                              C~ C~ U                                    Q
                                                              ,,a7.~ views



                                                              iog in :c ~ ~:: ;r .._ .~;=~r ~..          ...

                     Photo 10 —BUTLER "training" canines with HOFFMANN


     85.   Your affi~nt compared the house depicted in this photo to the Google Maps
                                                                                                         image of the
   address listed on HOFFMANN's California driver license and his former residen
                                                                                     ce, 5729
   Bertrand Avenue, Encino, California. The house from the above photo
                                                                           and the aforementioned
   residence are identical, down to the distinct wooden shingles. Investigators
                                                                                identified
   HOFFMANN's new residence as 166 Dapplegray Road, Bell Canyon, CA (the
                                                                                   "HOFFMANN
   RESIDENCE").


      T.      STUCKEY maiCs scrspected narcotics parcels ut Encino Post Office


    86. On April 25, 2019, at approximately 1640 hours, as investigators were
                                                                                    positioned at the
  USPS Post Office located at 5805 White Oak Avenue, Encino, California,
                                                                                STUCKEY arrived
  solo in SUBJECT VEHICLE 4. Once parked at the Post Office, STUCKEY
                                                                                  exited the driver's
  seat, retrieved adark-colored bin from the trunk, and carried the bin. inside
                                                                                the Post Office.


    87. Once inside, STUCKEY dropped off approximately 33 LISPS parcels
                                                                        at the counter, left
  the Post Offace, and departed the area in SUBJECT VEHICLE 4.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 29 of 32 Page ID #:32




                       Photo 11— S~'UCKEY mailing suspected narcotics parcels


       U.      FRANCO and AL VA observed at HOFFMANN resiater~ce


    88. On April 25, 2019, Iaw enforcement conducted surveillance at the HOFFM
                                                                               ANN
   RESIDENCE. At approximately 11 15 hours FRANCO arrived in a 2010 Silver
                                                                           Toyota Camry,
   California license plate 6JWN51 ]bearing VIN 4T1 BF3EK8AU020893("SUBJECT
                                                                               VEHICLE
   5"). FRANCO exited the vehicle, opened the gate to the HOFFMANN
                                                                   RESIDENCE,re-entered
   the vehicle, and parked in the driveway of the residence.


    89. At approximately 1200 hours, FRANCO exited the HOFFMANN RESIDE
                                                                       NCE             with two
  full, white garbage bags, entered SUBJECT VEHICLE 5, and departed. the
                                                                           area. Surveillance
  lost sight of the vehicle.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 30 of 32 Page ID #:33




                                          ^s
                                          ~~
                                           ft
                               ~>
                                                     s.
                                                     )         F       ~



                                                             '                     ~Cv.. s~,
                                                                    '~~`
                                                                              '
                                                                              .~        T ,s a
                                                                                          si i_:-
                                                                                        .a,~



                        c..,
                                                                                                         1
                                            --   -s~,~'~-~   ~__   _ .._   _. _                .._ ~''
                                                                                                    a

                           --_:...
                       i




                 Photo 12 — FRANCO arriving at the H~FFMANN RESIDENCE

     90. On May 2, 20l 9, at approximately 0655 hours, law enforcement began surveilla
                                                                                       nce                   at the
   HOFFMANi'J RESIDENCE. At approximately 12l 1 hours, ALVA arrived in SUBJEC
                                                                                   T
   VEHICLE 1. HOFFMANN exited the front door of his residence and opened the
                                                                             gate allowing
   ALVA inside the driveway. ALVA exited SUBJECT VEHICLE 1 carrying multiple
                                                                                bags.

     91. At approximately 1?47 hours, FRANCO arrived at the HOFFMANN RESIDENCE
                                                                               in
   SUBJECT VEHICLE 5. FRANCO exited his vehicle and entered the residence. At
   approximately 1249 hours, ALVA exited the residence with fewer bags than which he arrived,
   entered SUBJECT V~HICLfi 1, and departed the residence. Surveillance was terminate
                                                                                      d at
   approximately 1530 hours.


    92. On May 7, 2019, law enforcement conducted surveillance at .the HOFFMANN
   RESIDENCE and observed a mail truck drop off packaging supplies to include several large
  bags of pink packing peanuts similar to those found in the UC purchases.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 31 of 32 Page ID #:34




         V.      UCpurchasefrom PLAYGROUND on Silk Road 3.1


      93'. On May 4,,2019, NCIDE agents conducted a UC purchase of84 grams of~crystal
    methamphetanune from PLAYGROUND on the Silk Road 3.1 marketplace and requeste
                                                                                               d the
    pazcel be sent to an address controlled by law enforcement in the Eastern District of
                                                                                          California.

      94. The return sender name on this parcel was "NATURES WAY 7631 TOPANGA
    CANYON BLVD CANOGA PA12K CA 91604." This parcel was mailed from the
                                                                        USPS Post
    Office located at 8201 Canoga Avenue, Canoga Park, California.


     95. On May 9,2019,investigators opened this parcel and discovered pink packing
                                                                                    peanuts
   and vacuum-sealed pouches. Inside the vacuum-sealed pouches agents discovered a
                                                                                   chwnky,
   crystalline substance that field-tested positive for methamphetamine. The total weight of
                                                                                            the
   methamphetamine and packaging was 93 grants.


                                    VI.     REQUEST FOR SEALING


    96. Finally, your affiant respectfully requests that this Court issue an order restricting, until
  further order ofthe Court,this case,to include, the Application and Arrest Warrant. I believe
  that restricting these documents are necessary to protect the identity ofcooperating individuals,
  because the items and information to be seized are relevant to an ongoing investigation into a
  criminal organization, and not all of.the targets of this investigation will be searched at this time.
  Based upon my training and experience, your affiant has learned that online criminals actively
  search for crinninal Affidavits and Search Warrants via the Internet and disseminate them to
 others actively seeking out information over the Web and other sources concerning law
 enforcement activity in this arena. Accordingly, premature disclosure ofthe contents ofthis
 A.f6da~it and related docunnents may have a significant and negative ixnpact on the continuing
 investigation and may severely jeopazdize its effectiveness.
Case 2:19-mj-02055-DUTY Document 3-1 Filed 05/16/19 Page 32 of 32 Page ID #:35




                                             VLI.    CONCLUSION

      97. . Based on the facts set forth in this Affidavit, I believe that there
                                                                                   is probable cause that
    GABRIEL ALVA,CATHERINE STUCKEY,IAN HOF'FMANN,and
                                                                       GEORGE FRANCO
    committed a violation of21 U.S.C. §§ 846 & 841(a)(1)(Conspiracy to
                                                                       Manufacture,to
    Distribute, and to Possess with Intent to Distribute Controlled Substan
                                                                            ces); that GABRIEL
   ALVA,CATHERINE STUCKEY,and IAN HOFFMANN committed
                                                                             violations of21 U.S.C.
   841(a)(1)(Dis~ibution of Con~olled Substances); and that GABRIEL
                                                                             ALVA and CATHERINE
   STUCKEY have committed violations of 18 U.S.C. §§ 1956 & 1957
                                                                          (Money Laundering), thus
   supporting the legal basis for the Court to issue an arrest'warrant based on
                                                                                a criminal complaint.

   I swear, under the penalty ofperjury, that the foregoing information is true
                                                                                and correct to the best
   ofmy knowledge,information, and belief.




  Aron Mann
  Special Agent
  Homeland Security Investigations

  Approved as to form:


  /s/(;rant R. Rehenn
  Grant B. Rabenn
  Assistant Unites! States Attorney


  Sworn and Subscribed to me on May ~....
                                      z' ,2019




 Hon. Alison Claire
 United States Magistrate Judge
 Eastern District of California
